DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/3/2021 has been entered.  Claims 1-17 remain pending in the present application.
Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Non-Final Office Action, the Examiner indicated one formality issue with claim 1.  Applicant has overcome this issue by amendment.  Further, as stated in the Non-Final Office Action, claims 1-17 define over the prior art of record in the Examiner’s position.  Specifically, the prior art of record does not anticipate or make obvious the limitations “two right levers each of which comprises an end pivotally connected to one of the right legs, wherein at least one of the right levers comprises a slot in another end; at least one lock device comprises a rod transversely formed with a tongue movable along the slot, wherein the right and left levers are kept in an extended position when the tongue is inserted in the straight slit, and the right and left levers are kept in a collapsed position when the tongue is inserted in the arched slit” in the combination of claim 1. Stewart US 6257229 discloses a collapsible stand (Fig. 1-2) comprising a box (18, Fig. 1-2); four connectors (34, Fig. 2) connected to a lower portion of the box (see Fig. 2); two left legs pivotally connected to two of the connectors (40, fig. 4); two right legs (38, Fig. 4) pivotally connected to the remaining ones of the connectors (see Fig. 1-2), wherein each of the left legs is located between one of the right legs and the box when the collapsible stand is in a collapsed position (see Fig. 3). Zemel US 7503267 and Larson US 2769650 disclose known slot configurations for supporting legs in various positions but amount to generic references which disclose the state of the art and are not applicable in terms of rejection to the limitation cited above. Therefore, it is the Examiner’s position claim 1 defines over the prior art of record and is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632